Citation Nr: 1241263	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-13 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held on March 22, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

In September 2011, the Board remanded the issues of service connection for hypertension and service connection for right ear hearing loss for additional development.  In an August 2012 rating decision, the RO granted service connection for hypertension.  The Veteran has not expressed disagreement with the disability rating or effective date assigned to the disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not before the Board.


FINDING OF FACT

The evidence in this case is in approximate balance as to whether the Veteran's current right ear hearing loss disability is the result of in-service noise exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the Veteran's current right ear hearing loss disability is the result of his in-service noise exposure.  38 U.S.C.A.   §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Veteran's claim to establish service connection for right ear hearing loss is being granted to the fullest extent, any error concerning VA's duties to notify and/or assist the Veteran would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

As noted above, the Board remanded the Veteran's claim for further development in September 2011.  The Board instructed that the Veteran be afforded a VA examination with a nexus opinion.  However, as will be discussed below, the nexus opinion is inadequate for the purposes of adjudicating the Veteran's claims.

The Board acknowledges the United States Court of Appeals for Veterans' Claims' (the Court's) decision in Stegall v. West, 11 Vet. App. 268, 271 (1998), holding "when remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance."  However, since the Veteran's claim is being granted in full, a remand for an adequate nexus opinion would merely cause avoidable delay and would not result in any additional benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Direct Service Connection - Right Ear Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R.              §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2012).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran asserts that he has a hearing loss disability which is the result of his in-service exposure to acoustic trauma.

Concerning element (1), evidence of a current disability, the VA audiogram performed in connection with the October 2011 VA examination reflects right ear hearing loss for VA purposes under 38 C.F.R. § 3.385.  Accordingly, element (1) has been demonstrated.

With regard to element (2), evidence of incurrence of an in-service disease or injury, the Board notes that the Veteran's service treatment records are devoid of any instance of complaints for or treatment of decreased hearing acuity during his service.  However, as noted above, the Veteran has asserted that he incurred noise exposure from service in Vietnam.  The Veteran's military occupational specialty was infantry fire crewman and the DD Form 214 shows that the Veteran received the Combat Infantryman Badge, reflecting combat service.  Therefore, the Board concedes that the Veteran was exposed to acoustic trauma during combat duty.  See 38 U.S.C.A. § 1154(b).

Concerning element (3), evidence of a nexus between the Veteran's diagnosed right ear hearing loss and his in-service noise exposure, the Board observes that there is one nexus opinion of record.  The October 2011 VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The rationale provided was that the audiogram in 1971 at separation from active service was within normal limits bilaterally.  It was noted that based on the Institute of Medicine Report on noise exposure in the military which concluded that based on current knowledge, noise induced hearing loss occurs immediately.  Therefore, there was no scientific support for delayed onset of noise-induced hearing loss.  However, the examiner also noted that the claims file review showed an enlistment examination dated in June 1976 with an audiogram which showed a mild hearing loss in the right ear at 500 Hertz, returning to normal at 1000 Hertz to 2000 Hertz and dropping to a mild to moderate loss from 3000 Hertz to 6000 Hertz.  It was noted that the test was five years after separation in 1971.

The Board finds the October 2011 VA opinion to be inadequate for the purposes of adjudicating the Veteran's claim because the examiner's statements are in contrast to the Court's holdings in Hensley and Ledford.  Specifically, the Court held in Ledford that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Further, in Hensley, the Court held that evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).

As noted above, the evidence of record reflects that the Veteran was exposed to noise during service, and he has demonstrated a current hearing loss disability.  Further, the evidence shows that the Veteran exhibited hearing loss only five years after separation from active service and has stated that he began to experience hearing difficulty during his service in Vietnam.  In light of the above, and relying on the Court's holdings in Hensley and Ledford, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for right ear hearing loss.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).


ORDER

Service connection for right ear hearing loss is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


